Citation Nr: 1731673	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  04-05 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for hypertension, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

5.  Entitlement to an initial rating in excess of 10 percent prior to November 25, 2011 and in excess of 30 percent, thereafter, for tear, infraspinatus tendon, left shoulder.

6.  Entitlement to an initial compensable rating for central serous retinopathy.

7.  Entitlement to a rating in excess of 50 for depression.

8.  Entitlement to an effective date earlier than March 20, 2008 for the grant of service connection for tear, infraspinatus tendon, left shoulder.

9.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to July 1982 and from October 2001 to November 2001, with periods of inactive service in the Texas Army National Guard.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In a February 2011 rating decision, the RO granted service connection for tear, infraspinatus tendon, left shoulder, effective March 20, 2008.  The claims for an earlier effective date and an increased rating for tear, infraspinatus tendon, left shoulder were previously remanded for issuance of a statement of the case (SOC) under Manlincon v. West, 12 Vet App 238 (1999).  As a SOC was issued in November 2011, VA has complied with the April 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

In an October 2013 rating decision, the RO declined to reopen the claim of entitlement to service connection for hypertension and denied service connection for hearing loss, tinnitus, and GERD.  In August 2012, the RO continued the 50 percent rating for depression.  In September 2012, the RO denied entitlement to automobile and adaptive equipment or adaptive equipment only.  In an August 2014 rating decision, the RO granted service connection for central serous retinopathy evaluated as noncompensable, effective December 14, 2012.  

In addition, in April 2011, the Board previously remanded the issue of entitlement to TDIU for adjudication consistent with Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In a November 2015 rating decision, the RO denied entitlement to TDIU.

In a May 2012 rating decision, the RO increased the Veteran's left shoulder disability rating to 30 percent, effective November 25, 2011.  However, as the increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

Regarding the Veteran's claim for GERD, the RO initially noted that new and material evidence was required to reopen the claim before adjudicating it on the merits.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) ((a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered).

The Board has determined that a de novo service connection analysis is proper for the current claim of service connection for GERD.  Service connection for GERD was not previously adjudicated in any way by the RO.  Although service connection for gastritis and bleeding ulcer was denied in an April 1983 rating decision, GERD (rated as hiatal hernia) and ulcer and gastritis are rated under different diagnostic codes (Diagnostic Codes 7346, 7304, and 7307, respectively) and rely on different rating criteria.  They are accordingly different disabilities.  Accordingly, the claim has been characterized as a new claim on the first page of this decision. 
In October 2016, the Veteran testified before the undersigned Acting Veterans Law Judge at the local RO.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Board notes that additional evidence was associated with the claims file that has not been considered by the Agency of Original Jurisdiction (AOJ) in conjunction with this appeal.  However, review of this evidence shows that it is not relevant to the issue denied herein.  As such, waiver of AOJ consideration is not necessary.  Moreover, the AOJ will have the opportunity to consider this evidence on remand with respect to the remaining issues.

In the decision below, the Board has denied the Veteran's claim for bilateral hearing loss, granted the Veteran's claim for an earlier effective date for the grant of service connection for tear, infraspinatus tendon, left shoulder, and reopened the claim for service connection for hypertension.  The Board has also dismissed the claim involving automobile and adaptive equipment or for adaptive equipment only at the Veteran's request.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  Prior to the promulgation of the Board's decision on appeal, the Veteran withdrew his appeal as to the issue of entitlement to automobile and adaptive equipment or for adaptive equipment only.

2.  In an unappealed decision, dated in April 2011, the Board denied a claim for service connection for cardiovascular disorder, to include hypertension. 

3.  The evidence received since the Board's April 2011 decision, which denied a claim for service connection for hypertension, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim. 

4.  There is no current diagnosis of bilateral hearing loss as defined by VA regulation. 

5.  The evidence is in equipoise as to whether the Veteran had a tear, infraspinatus tendon, left shoulder, at the time of his November 30, 20001 claim.


CONCLUSION OF LAW

1.  The criteria for the withdrawal of the substantive appeal filed with respect to the issue of entitlement to automobile and adaptive equipment or for adaptive equipment only are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for hypertension.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).  

3.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016). 

4.  The criteria for an effective date of November 30, 2001 for the grant of service connection for tear, infraspinatus tendon, left shoulder have been met.  38 U.S.C.A. § 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ §§ 3.1(p)(r), 3.102, 3.151(a), 3.155, 3.156, 3.157, 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Automobile and adaptive equipment or adaptive equipment only

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.   

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In the present case, during the October 2016 Board hearing, the Veteran indicated that he was withdrawing his appeal regarding his claim for automobile and adaptive equipment or for adaptive equipment only.  Accordingly, there no longer remains any allegation of fact or law for appellate consideration regarding that claim and, consequently, the Board does not have jurisdiction to review the claim.  It is, therefore, dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, the matter of notice regarding the claim for an earlier effective date and the application to reopen the claim for service connection for hypertension is moot as the earlier effective date is granted and the claim for service connection for hypertension is reopened.  The Veteran was advised of VA's duties to notify and assist in the development of the claim for bilateral hearing loss in May 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records, pertinent post-service treatment records, statements, and testimony from the October 2016 Board hearing have been associated with the record.  Moreover, the Veteran was afforded VA examination in April 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2014 VA examination is adequate and addressed all the relevant criteria for the claimed bilateral hearing loss.  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and no further action is necessary to assist the Veteran in substantiating this claim.

Application to Reopen

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In October 2005, the RO denied service connection for cardiovascular problems to include hypertension nans stroke secondary to the use of Vioxx while in service upon its determination that the Veteran did not have a diagnosed condition.  In April 2011, the Board denied service connection for cardiovascular disability upon its determination that the Veteran did not have a current cardiovascular disability, to include hypertension.  Notice of the decision was sent to the Veteran.  The Veteran did not appeal the Board's decision.

The additional documentation received since the April 2011 Board decision includes San Antonio VAMC treatment records noting diagnoses of hypertension including findings of blood pressure readings of 140/92, 150/92, 155/93.  See VA treatment records dated in January 2012, October 2012, and May 2013.  This evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for hypertension is reopened. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, hearing loss is considered a chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hearing loss become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Analysis

Bilateral hearing loss

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disorder based on hearing loss is governed by 38 C.F.R. § 3.385 (2014). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he incurred bilateral hearing loss as a result of being around loud noise in service.  See June 2013 statement.  However, the current competent medical evidence of record reflects that the Veteran does not have a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  

The VA audiometric evaluation in April 2014 shows that on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
5
10
5
15
35

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  

In comparing the April 2014 audiometric results to the regulatory criteria set forth in 38 C.F.R. § 3.385, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran currently has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 for VA compensation purposes.  According to the April 2014 evaluation, the Veteran does not have an auditory threshold of 40 decibels or greater in any of the frequencies, or 26 decibels or greater for at least three of the frequencies in any one ear.  There are no subsequent medical records that demonstrate a hearing loss disability as defined by 38 C.F.R. § 3.385 since the Veteran filed his claim.

While a finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, there is no evidence showing that the Veteran has been diagnosed with a current hearing loss disability as defined by 38 C.F.R. § 3.385 at any time since he filed his current claims.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  In the absence of proof of a current disability, there can be no valid claim for service connection.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the Court held that, in the absence of proof of a present disability, there can be no valid claim). 

A review of the record fails to show a current diagnosis of bilateral hearing loss.  The Board is cognizant of the Veteran's appellate assertions.  The Board acknowledges the Veteran's belief that he has a current hearing loss disability and notes that he is capable of reporting his personal observations concerning his diminished hearing acuity.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a layperson without medical training, the Veteran is not qualified to determine whether he has sufficient hearing impairment to qualify as a disability for VA compensation purposes and to etiologically relate his claimed diminished hearing to service or any event of service.  Thus, the Veteran's own implied assertions that he has a hearing loss disability which was incurred in service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  The Veteran has not submitted any medical evidence to support his contentions or which establishes that, since the Veteran filed his claim, he has a current hearing loss disability as defined by 38 C.F.R. § 3.385.

For the reasons stated above, the Board finds that the Veteran does not have bilateral hearing loss as defined by VA regulation.  Since there is no evidence of a current hearing disability as defined by VA, the preponderance of the evidence is against the claim for service connection.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied.  

Earlier effective date

In the February 2011 rating decision, the RO granted service connection and assigned an initial 10 percent rating for a left shoulder infraspinatus tendon tear, effective March 20, 2008.  The Veteran argues that an earlier effective date for the grant of service connection for a left shoulder disability is warranted in light of his earlier filed claim for service connection for a left shoulder disability and costochondritis in light of the fact that they came from a common etiology.  See Board hearing transcript, p. 5. 

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose. 38 C.F.R. § 3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  "Date of receipt" means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  The benefit sought must be identified, but need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. Brannon v. West, 12 Vet. App. 32, 35 (1998).  Under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits. 

The Court has interpreted the term "date entitlement arose" as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  An effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  However, the date entitlement arose is not the date that the RO receives the evidence, but the date to which that evidence refers.  McGrath, 14 Vet. App. at 35.

There is legal basis for the assignment of an earlier effective date of November 30, 2001, i.e., the day after separation from service, for the grant of service connection for tear, infraspinatus tendon, left shoulder, based on a claim filed in 2001 that remained pending.

In this case, the RO assigned an effective date of March 20, 2008 for the grant of service connection for tear, infraspinatus tendon, left shoulder.  However, the record shows that the Veteran originally filed an application for compensation from VA for left chest rib injury and left shoulder injury in December 2001.  The RO denied his claim in April 2002, identifying the issue as chronic costochondritis (claimed as left chest rib injury and left shoulder injury).  The Veteran filed a notice of disagreement with this decision in May 2002; and after he was issued a statement of the case in August 2002, he filed a VA Form 9 with a date stamp of receipt of November 20, 2002.

Based on this evidence, the Board resolves all doubt in the Veteran's favor that he appealed the original denial of service connection for his left shoulder injury in 2001; and therefore his claim was still pending at the time he filed his second claim in June 2004, as well as the most recent claim adjudicated in February 2011.  As the Veteran was discharged from service on November 29, 2001, the effective date for the grant of service connection for his left shoulder should be the day after his separation from service, November 30, 2001.  The RO assigned an effective date of March 20, 2008, the date of a VA examination first reflecting a diagnosis of tear, infraspinatus tendon, left shoulder.  But after reviewing the evidence of record, the Board disagrees with this assessment and finds that an earlier effective date of November 30, 2001, is indeed warranted. 

Service treatment records reflect an assessment/diagnosis of left shoulder impingement syndrome.  Private treatment records indicate that in the June 2004 the Veteran had an old rotator cuff injury.  Private treatment records dated in March 2005 reflect an assessment of osteoarthritis in the left glenohumeral joint of the shoulder and evidence of a partial tear of the rotator cuff.  A March 2005 left shoulder x-ray shows bony overgrowth on the inferior aspect if the acromion which may be causing impingement.  A September 2005 VA examination report indicates the x-rays of the left shoulder are essentially normal without evidence of osteoarthritis of the acromioclavicular or glenohumeral joints and the diagnosis was left shoulder pain, etiology unclear, with possible intermittent impingement syndrome.  That examiner also noted that the March 2005 private examination did not fall in line with reasonable medical practice and the assessment was pure speculation and not confirmed by subsequent x-rays.  However, no MRI had been completed at that time.  As noted above, a diagnosis of tear, infraspinatus tendon, left shoulder eventually was confirmed during a March 2008 VA examination. 

Although it is not exactly clear when entitlement arose in light of the varying findings and diagnoses noted above, the Board finds the evidence for and against an effective date of November 30, 2001 (the earliest date possible in this case) is evenly balanced (i.e., in relative equipoise).  So the benefit of the doubt will be resolved in the Veteran's favor and an effective date of November 30, 2001, will be assigned for the grant of service connection for tear, infraspinatus tendon, left shoulder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

The appeal as to the issue of entitlement to automobile and adaptive equipment or for adaptive equipment only is dismissed.

As new and material evidence has been received to reopen a claim for hypertension, the appeal is granted to this extent only.

Service connection for bilateral hearing loss is denied. 

An effective date of November 30, 2001 for the grant of service connection for tear, infraspinatus tendon, left shoulder is granted.


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon at 83. 

In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  For below noted reasons, the Board finds that a VA examinations and/or addendums are necessary in order to determine the nature and etiology of the Veteran's claimed disabilities.


GERD 

The Veteran's VA treatment records reflect diagnoses including GERD and hiatal hernia.  See e.g. May 2013 VA Gastroenterology consult.  The Veteran contends that his GERD is related to his use of Vioxx in service, or his depression and pain.  See Board hearing transcript, p. 28.  However, the record does not contain sufficient evidence for the Board to make a decision.  Thus, a VA examination is required.  McLendon, supra; see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d).  

Hypertension and Tinnitus 

Regarding the claims of service connection for hypertension and tinnitus, review of the record shows that additional opinions are warranted.  The Veteran contends that his tinnitus began in 2001 after he took Vioxx.  He stated that his tinnitus is bilateral, intermittent, occurring three to five times per day and lasting 20 to 30 seconds.  See April 2014 VA Audiology examination report.  The examiner stated that the Veteran was not linking his tinnitus to noise exposure however, the Veteran has indicated he incurred noise exposure and his DD Form 214, indicate he trained and served as an infantryman.  VA recognizes that such a military occupational specialty (MOS) has a high probability of noise exposure.  Thus the examiner should consider whether the Veteran's tinnitus was caused by or is related to noise exposure during his active duty service. 

Regarding his hypertension, the Veteran more recently stated that he believes his hypertension increases when his depression and anxiety increase or when his pain is bad.  See Board hearing transcript, p. 28.  While medical opinions were previously sought, neither include an opinion on the relative probability of whether his hypertension and/or tinnitus are related to Vioxx he took while in service as he contends.  Thus, the medical opinions are not adequate.  Barr, supra.  A remand for a supplemental opinion addressing the Veteran's contentions for service connection is warranted in this case.

Depression; central serous retinopathy; and tear, infraspinatus tendon, left shoulder

During the October 2016 Travel Board hearing, the Veteran indicated that he continues to received treatment for his depression, central serous retinopathy; and tear, infraspinatus tendon, left shoulder and that the severity of these disabilities has worsened.  Specifically, the October 2016 Board hearing transcript reflects that the Veteran has crying spells, does not like to leave the house, and does not interact with others often.  Regarding his central serous retinopathy, he stated that he requires injection in his eye, has required a new prescription and experiences red bloodshot eyes and headaches.  The Veteran also asserts that he has bursitis and arthritis involving his left shoulder and therefore warrants an increased rating.  The Veteran was most recently provided VA examinations regarding these service connected disabilities in November 2015.  In addition, regarding his left shoulder disability, the Board observes that the November 2015 VA examination did not, per 38 C.F.R. § 4.59, report range of motion in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  Therefore, another examination should be afforded to the Veteran to report all left shoulder ranges of motion in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, with range of motion measurements of the opposite undamaged joint.  In light of these allegations of worsening symptoms, the Veteran should be afforded new VA examinations to determine the current nature and severity of his service-connected depression, central serous retinopathy, and tear, infraspinatus tendon, left shoulder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

TDIU

The service connection and increased rating claims are inextricably intertwined with the TDIU claim, inasmuch as they concern the occupational impairment due to the service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one may affect the outcome of the other.  And to avoid piecemeal adjudication of these types of claims, they should be considered together).

VA treatment records

Finally, the record reflects that the Veteran receives VA treatment, but the most recent treatment notes are dated in October 2016.  Thus all outstanding VA treatment notes dated from October 2016 forward should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all outstanding VA treatment records from October 2016 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Then, forward the entire record to the April 2014 VA audiological examiner (or another appropriate examiner if the April 2014 VA examiner is not available) to obtain a supplemental medical opinion.  If another medical examination is needed in order to provide the requested opinion, please so schedule.

Following review of his pertinent medical history and lay statements, the examiner should provide an opinion on whether it at least as likely as not (50 percent probability or more) that any identified tinnitus began during active duty service or is related to any incident of service, to include his use of Vioxx in service.  The examiner should consider whether the Veteran's tinnitus was caused by or is related to noise exposure during his active duty service in light of his MOS as infantryman. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

3.  Thereafter, schedule the Veteran for the appropriate VA examination(s) concerning his claimed hypertension and GERD.  The entire record must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests should be accomplished, as appropriate.

Following physical examination of the Veteran and review of his pertinent medical history and lay statements, the examiner should provide an opinion on the following.

State whether it at least as likely as not (50 percent probability or more) that the Veteran's hypertension and/or GERD, hiatal hernia, and/or any related disabilities had their onset during a period of active service, or are otherwise related to the Veteran's active service, to include Vioxx.

In the alternative, the examiner is asked to state whether it is as likely as not (50 percent probability or more) that any current hypertension and/or GERD, hiatal hernia, and/or any related disabilities is caused by any service-connected disability, to include his depression;

Or whether it is at least as likely as not (50 percent probability or greater) that any current hypertension and/or GERD, hiatal hernia, and/or any related disabilities  is aggravated (permanently worsened) by any service-connected disability, to include his depression.  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.
 
All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

4.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his depressive disorder.  The entire claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should report the extent of the Veteran's depressive disorder in accordance with VA rating criteria.  A rationale should be given for all opinions and conclusions rendered. 

The VA examiner should provide an opinion as to the extent of functional impairment caused by the Veteran's service-connected depressive disorder.

5.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity, including functional effects, of his service-connected central serous retinopathy.  The examiner should note all relevant pathology and conduct all appropriate tests.

6.  Schedule the Veteran for a VA examination to determine the current nature and severity of his left shoulder disability.  In so doing, the examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, with range of motion measurements of the opposite undamaged joint, in addition to the results following repetitive motion testing. If it is not possible to complete any of the range of motion testing described above or concludes that the required testing is not necessary in this case, it should be explained why. 

Ask the examiner to describe the extent of any weakened movement, excess fatigability, or incoordination, on use.  Ask the examiner to express an opinion as to whether there would be additional impairment on repeated use or during flare-ups.  Ask the examiner to, if feasible, express the additional functional impairment due to weakened movement, excess fatigability, or incoordination, or during flare-ups, in terms of the additional degrees of limitation motion.  Ask the examiner, if he or she concludes that it is not feasible to express the additional impairment in degrees of limitation of motion, to explain why such a determination is not feasible.

Ask the examiner to discuss the effect of the Veteran's left shoulder disability on occupational functioning, including the ability to obtain or maintain gainful employment.

Also, comment on the collective occupational impact of all of his service-connected disabilities.

7.  Thereafter, undertake any additional development deemed warranted, and then readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


